United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-1452WM
                                  _____________

Federal Deposit Insurance Corporation; *
                                        *
             Plaintiff,                 *
                                        *
PSB Credit Services, Inc.,              * Appeal from the United States
                                        * District Court for the Western
             Plaintiff-Appellant,       * District of Missouri.
                                        *
      v.                                *       [UNPUBLISHED]
                                        *
Robert Cotitta; Hazel M. Blanchard,     *
                                        *
             Defendants-Appellees.      *
                                  _____________

                            Submitted: September 12, 1997
                                Filed: September 18, 1997
                                 _____________

Before FAGG, WOLLMAN, and LOKEN, Circuit Judges.
                          _____________

PER CURIAM.

       PSB Credit Services, Inc. appeals the district court's summary judgment rulings
in favor of Robert Cotitta on Counts I and II of the complaint. Having thoroughly
reviewed the record and the parties' submissions, we affirm for the reasons given in the
district court's opinion. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-